Jenkins, P. J.
Under the evidence in the instant case, and the answer of the Supreme Court to the controlling question certified to it by this court (Georgia Co. v. Jones, 154 Ga. 762, 115 S. E. 490), the trial judge erred in directing the verdict for the plaintiff, which was limited to the amount of the first week’s default by the principal defendant in the payment to the plaintiff for newspapers delivered to the *411principal under the contract signed by him and his sureties, and in not submitting the issues to the determination of the jury.
Decided February 7, 1923.
Action on contract; from city court of Brunswick—1 Judge Butts. June 12, 1922.
F. M. Scarlett Jr., for plaintiff. Krauss & Strong, for defendants.

Judgment reversed.


Stephens and Bell, JJ., eoncur.